     Case 4:19-cr-02544-SHR-JR Document 39 Filed 10/06/20 Page 1 of 2



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
     ROBERT A. FELLRATH
 3   Assistant U.S. Attorney
     United States Courthouse
 4   405 W. Congress Street, Suite 4800
     Tucson, Arizona 85701
 5   Telephone: 520-620-7300
     Email: Robert.Fellrath@usdoj.gov
 6   Attorneys for Plaintiff
 7                        IN THE UNITED STATES DISTRICT COURT
 8                              FOR THE DISTRICT OF ARIZONA
 9
     United States of America,                                CR 19-2544-TUC-SHR (JR)
10
                             Plaintiff,
11                                                   GOVERNMENT MOTION TO CONTINUE
              vs.                                       TRIAL AND PLEA DEADLINE
12                                                        (First Government Motion,
                                                             Fifth Motion Overall)
13   Sydney Brooke Osment,
14                          Defendant.
                                                               (Defendant Not in Custody)
15
16           It is expected that excludable delay under Title 18, United States Code, Section
17   3161(h)(3)(A) will occur as a result of this motion and any order based thereon.
18           The United States of America, through its attorneys undersigned, hereby moves this
19   court for a continuance of the Trial Date and associated dates for 60 days, and in support
20   states as follows:
21           1. This case is set for trial on October 27, 2020 and the change of plea deadline is
22   Friday, October 9, 2020.
23           2. Upon information and belief, the defendant passed away in late August or early
24   September 2020. Undersigned counsel has been in contact with Pretrial Services and
25   officials with Pima County and the Arizona Attorney General’s Office. As of October 6,
26   2020, the parties are still waiting for the issuance of a death certificate in this matter. The
27   current best estimate is that a death certificate will be ready no earlier than late October
28   2020.
     Case 4:19-cr-02544-SHR-JR Document 39 Filed 10/06/20 Page 2 of 2




 1          3.   The government cannot move to dismiss the case until a death certificate is
 2   available. Excludable delay is attributable to the defendant’s unavailability. 18 U.S.C. §
 3   3161(h)(3)(A).
 4          4. The defendant was not in custody.
 5          5. Counsel for defendant has been notified and does not object to this motion for a
 6   continuance of the trial and the related dates.
 7          WHEREFORE, Counsel for the government respectfully requests that the trial and
 8   associated deadlines be continued and reset for at least 60 days from the present dates.
 9          Respectfully submitted this 6th day of October, 2020.
10
                                                MICHAEL BAILEY
11                                              United States Attorney
                                                District of Arizona
12
                                                s/ Robert A. Fellrath
13                                              ROBERT A. FELLRATH
                                                Assistant U.S. Attorney
14
15
     Copy of the foregoing served electronically or by
16   other means this 6th day of October, 2020, to:
17   Deirdre Mokos, Esq.
18
19
20
21
22
23
24
25
26
27
28
                                                 -2-
